Exhibit 10.1

TRANSLATION FOR REFERENCE ONLY

Draft Addendum to the Sub-Concession Contract for the Operation of Games of Luck
and Chance or Other Games in Casino in the Special Administrative Region of
Macau

Between

Sociedade de Jogos de Macau, S.A., hereinafter the “concessionaire”, with
registered office address in Macau, at Avenida de Lisboa, n.ºs 2 a 4, Hotel
Lisboa, 9.º andar, registered with the Commercial and Moveable Property
Registrar under no. 15056, herein represented by its directors Leong On Kei
(holder of Macau Resident ID Card no. 7385888(8)) e So Shu Fai Ambrose (holder
of Macau Resident ID Card no. 1263414(3)),

and

MGM Grand Paradise S.A., hereinafter the “sub-concessionaire”, with registered
office address in Macau, at Avenida do Dr. Sun Yat Sen, n.º 1101, Edifício MGM
Macau, registered with the Commercial and Moveable Property Registrar under no.
18972, herein represented by its director Ho, Pansy Catilina Chiu King (holder
of Macau Resident ID Card no. 1263414(3)).

Whereas,

The Parties hereby accept and enter into the present administrative contract of
sub-concession for the operation of games of luck and chance or other games in
casino, governed by the provisions below.

Clause One:

Clause eight of the Sub-Concession Contract for the Operation of Games of Luck
and Chance or Other Games in Casino entered into between Sociedade de Jogos de
Macau, S.A., as a concessionaire, and MGM Grand Paradise S.A., as a
sub-concessionaire, is hereby amended as follows:

“Clause eight – Term of the sub-concession

One. The term of the sub-concession is extended up until twenty six June of the
year two thousand twenty two.

Two. [unchanged].”



--------------------------------------------------------------------------------

TRANSLATION FOR REFERENCE ONLY

 

Clause Two:

Clauses sixty three-A and sixty nine-A are added to the contract:

“Clause sixty three-A—Bank guarantee for security of labor liabilities

One. The sub-concessionaire agrees to provide a bank guarantee on first demand,
of an amount no lower than MOP$820,000,000.00 (eight hundred and twenty thousand
Patacas), in favor of the Government, to secure the satisfaction of the labor
liabilities after the term of the contract.

Two. The Government may demand the increase of the amount of the security
mentioned above, in light of the number of employees employed by the
sub-concessionaire.

Three. The sub-concessionaire agrees to carry out all diligences for the
satisfaction of all obligations arising of the survival of the bank guarantee
mentioned in paragraph One.

Four. After the end of this contract, the Government may enforce the bank
guarantee mentioned in paragraph One if the sub-concessionaire fails to satisfy
its labor liabilities within the deadline set forth by the Government.

Five. The bank guarantee mentioned in paragraph One may only be cancelled upon
authorization given by the Government.

Six. The costs arising of the issuance, maintenance and cancellation of the bank
guarantee mentioned in paragraph One fall entirely under the
sub-concessionaire’s responsibility.

Clause sixty nine-A – Adherence to the Non-Mandatory Central Provident Fund

The sub-concessionaire agrees to adhere to the Non-Mandatory Central Provident
Fund, established under Law no. 7/2017.”

 

2



--------------------------------------------------------------------------------

TRANSLATION FOR REFERENCE ONLY

 

Clause Three:

One. In consideration of the extension of the term of the sub-concession for the
operation of games of luck and chance or other games in casino up until 26 June
2022, the sub-concessionaire agrees to pay to Macau SAR, upon the execution of
this addendum to the contract, MOP$200,000,000.00 (two hundred million Patacas).

Two. The sub-concessionaire agrees to comply with clauses sixty three-A and
sixty nine-A added by this addendum to the contract, within three months
starting from the date of execution of this addendum to the contract.

Clause Four:

This addendum to the sub-concession contract, executed in both official
languages, is entered into in triplicate, with one original belonging to the
concessionaire, one other original to the sub-concessionaire and one other
original to the Government of Macau SAR.

Macau, 15 March 2019.

 

On behalf of the concessionaire

   

On behalf of the sub-concessionaire

/s/ Leong On Kei     /s/ Ho, Pansy Catilina Chiu King Leong On Kei     Ho, Pansy
Catilina Chiu King

On behalf of the concessionaire

    /s/ So Shu Fai Ambrose  

 

 

 

So Shu Fai Ambrose    

 

3